DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 08/04/2020 for application number 16/985,128.
2.    	Claims 1-23 are presented for examination. Claims 1, 20 and 22 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 12/01/2020 and 12/02/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follow. 
Claim 22 recites “A computer-readable storage medium storing … one or more programs comprising instructions”. computer-readable storage medium, applicant's discloser in paragraphs 265, 303, 325 and 343 disclose that a non-transitory computer-readable storage medium and that are executed by one or more processors of a device.  The claimed “computer-readable storage medium is broader than the non-transitory computer-readable storage medium” in the specification. So, computer-readable storage medium is intended to be signal. Claim 23 is dependent of claim 22, so it applies the same reasoning for non-statutory subject matter. Applicant may overcome 101 rejections by adding non-transitory computer-readable storage medium. Appropriate corrections required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 10, 14, 15, 19, 20 and 22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Miyazawa et al. (U.S. Pub. 2013/0022218) hereinafter Miyazawa.

Regarding claim 1, Miyazawa teaches, a method, performed at an electronic device with one or more processors (Miyazawa; fig. 2; controller 11 is constituted CPU; paragraph 48) and memory (Miyazawa; fig. 2; storage 16; paragraph 47), wherein the electronic device is in communication with a display and an audio system (Miyazawa; as shown in figure 1 sound control apparatus 10 (with display); paragraph 45), the method comprising: 
presenting, under control of the electronic device, via the audio system, a first audio output (Miyazawa; the controller 11 controls sound signals such that the information on the virtual object 2 is heard from the headphones 20 from the position of the sound source for the virtual object 2; paragraph 108), the first audio output having a volume (Miyazawa; determines a volume of information on the virtual object 2 based on the calculated distance; paragraph 106) and an audio property other than volume (Miyazawa; controller 11 calculates a distance between a position at which a sound source for the virtual object 2 is to be arranged and the headphones; paragraph 107); 
while the audio system presents a first audio output, receiving an input that corresponds to a request to present a second audio output (Miyazawa; the controller 11 judges whether the cellular phone 10 has moved based on an output from the motion sensor (Step 207). When judged that the cellular phone 10 has moved (YES in Step 207), the controller 11 moves the virtual object 2 on the screen according to the movement of the cellular phone 1; paragraph 109); 
in response to receiving the input that corresponds to the request to present the second audio output (Miyazawa; the controller 11 judges whether the cellular phone 10 has moved based on an output from the motion sensor (Step 207). When judged that the cellular phone 10 has moved (YES in Step 207), the controller 11 moves the virtual object 2 on the screen according to the movement of the cellular phone 1; paragraph 109): 
concurrently presenting, under control of the electronic device, via the audio system: an adjusted version of the first audio output in which the audio property other than volume of the first audio output has been adjusted (Miyazawa; the information on the virtual object 2 displayed on the screen is heard in a volume corresponding to the position of the virtual object 2 on the screen from a direction corresponding to the position of the virtual object 2 on the screen; paragraph 112); and 
the second audio output (Miyazawa; When there is a plurality of virtual objects 2 on the screen, the controller 11 determines the volume of sound information for each of the plurality of virtual objects 2; paragraph 106).  

Regarding claim 4, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
wherein the audio property other than volume of the first audio output is a stereo balance for the first audio output (Miyazawa; the information on the virtual object 2 displayed on the screen is heard in a volume corresponding to the position of the virtual object 2 on the screen from a direction corresponding to the position of the virtual object 2 on the screen (sound is adjusted such that the direction is perceptible to the user means stereo balance); paragraph 112)

Regarding claim 5, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
wherein the concurrently presenting includes shifting a stereo balance for the first audio output in conjunction with shifting a stereo balance for the second audio output (Miyazawa; the information on the virtual object 2 displayed on the screen is heard in a volume corresponding to the position of the virtual object 2 on the screen from a direction corresponding to the position of the virtual object 2 on the screen (sound is adjusted such that the direction is perceptible to the user means stereo balance); paragraph 112)

Regarding claim 6, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
wherein the concurrently presenting includes reducing the volume of the first audio output in addition to adjusting the audio property other than volume to generate the adjusted version of the first audio output (Miyazawa; as user move the portable terminal and position of the object thus changed on the screen the position of the sound source and volume of the information on the object (volume of the first audio output also adjusted correspondence to the input); paragraph 111)

Regarding claim 7, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
wherein concurrently presenting the second audio output and the adjusted version of the first audio output includes dynamically adjusting audio property other than volume of the first audio output while concurrently presenting the second audio output (Miyazawa; the information on the virtual object 2 displayed on the screen is heard in a volume corresponding to the position of the virtual object 2 on the screen from a direction corresponding to the position of the virtual object 2 on the screen (as user move the position of the device the sound adjusted means sound dynamically adjusted); paragraph 112)

Regarding claim 8, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
in response to receiving the input that corresponds to the request to present the second audio output, providing, to the display, data to display a visual effect that changes in conjunction with dynamically adjusting the audio property other than volume (Miyazawa; as user move device leftward and plurality of song jackets displayed and rightward movement of the song jackets on the screen the position of the sound sources for the song jackets change also volume of the songs of the song jacket change according to the movement; paragraph 78, further, as user move the portable terminal and position of the object thus changed on the screen the position of the sound source and volume of the information on the object (volume of the first audio output also adjusted correspondence to the input); paragraph 111).

Regarding claim 10, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
wherein concurrently presenting the second audio output and the adjusted version of the first audio output includes providing, to the audio system, information to dynamically adjust presentation of the second audio output in accordance with a magnitude of the input (Miyazawa; as user move the portable terminal and position of the object thus changed on the screen the position of the sound source and volume of the information on the object (volume of the first audio output also adjusted correspondence to the input); paragraph 111).

Regarding claim 14, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
detecting an end of the input (Miyazawa; user hold the terminal and move it left or right; paragraph 78); and, 
in response to detecting the end of the input, causing the audio system to cease presenting the first audio output (Miyazawa; user hold the terminal and move it left or right and position of the song source change (first audio song to second song); paragraph 78); and 
continue presenting the second audio output (Miyazawa; user hold the terminal and move it left or right and position of the song source change and second song continue (first audio song to second song); paragraph 78).  

Regarding claim 15, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
detecting an end of the input (Miyazawa; user hold the terminal and move it left or right; paragraph 78); and, 
in response to detecting the end of the input, causing the audio system to continue presenting the adjusted version of the first audio output; and (Miyazawa; user hold the terminal and move it left or right and position of the song source change (first audio song to second song); paragraph78); and 
continue presenting the second audio output (Miyazawa; user hold the terminal and move it left or right and position of the song source change and second song continue (first audio song to second song); paragraph78).  

Regarding claim 19, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
including: dynamically adjusting the audio property other than volume of the first audio output as a magnitude of the input changes, and adjusting the volume of the first audio output as the magnitude of the input changes (Miyazawa; the information on the virtual object 2 displayed on the screen is heard in a volume corresponding to the position of the virtual object 2 on the screen from a direction corresponding to the position of the virtual object 2 on the screen (as user move the position of the device the sound adjusted means sound dynamically adjusted); paragraph 112).

Claim 20 is electronic device claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, Miyazawa teaches, one or more processors (Miyazawa; fig.1 depicted controller 11; paragraph 48); memory (Miyazawa; storage 16 includes non-volatile memory fixedly stores various programs and data; paragraph 47); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

Claim 22 is a computer-readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, Miyazawa teaches, A computer-readable storage medium (Miyazawa; storage 16 includes non-volatile memory fixedly stores various programs and data; paragraph 47) storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device in communication with a display (Miyazawa: cellular phone include display unit 12; paragraph 45) and an audio system (Miyazawa; fig.1 depicted sound control apparatus 10; paragraph 10), cause the electronic device to


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (U.S. Pub. 2013/0022218) hereinafter Miyazawa in view of Yen et al. (US Pub 2016/0345116) hereinafter Yen.

Regarding claim 2, Miyazawa teaches all of the claim 1. Miyazawa does not teaches,
wherein the audio property other than volume of the first audio output is a reverberation time for the first audio output 
However, Yen teaches,
wherein the audio property other than volume of the first audio output is a reverberation time for the first audio output (Yen; user control the FDN (feedback delay network) parameters on user interface on display or switching presets using physical controls so end user adept the room simulation according to taste and audio content to be virtualized may provide settings or desired parameters as metadata provided with the input audio signal to control the FDN parameters and metadata may therefore be indicative of properties such as the reverberation time, the reverberation level, direct-to-reverberation ratio; paragraphs 141-143)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Yen’s technique of control the feedback delay network parameters with reverberation time for time varying to modify volume control on audio signal in device as movement of the device of Miyazawa. The motivation for doing so would have an enable user to allow the hybrid implementation to provide potential performance improvement of audio signal.

Regarding claim 3, Miyazawa teaches all of the claim 1. Miyazawa does not teaches,
wherein the audio property other than volume of the first audio output is a low-pass filter cutoff for the first audio output 
However, Yen teaches,
wherein the audio property other than volume of the first audio output is a low-pass filter cutoff for the first audio output (Yen; one or more all-pass delay filters may be applied to: the individual inputs to downmixing subsystem 201 (of FIG. 3) before they are downmixed in subsystem 201 and processed by the FDN; paragraphs 113)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Yen’s technique of control the feedback delay network parameters with reverberation time for time varying to modify volume control on audio signal in device as movement of the device of Miyazawa. The motivation for doing so would have an enable user to allow the hybrid implementation to provide potential performance improvement of audio signal.

Claim 21 is electronic device claim that corresponding to method claim 2. Therefore, claim is rejected for the same reason as claim 2 above.
Claim 23 is a computer-readable storage medium claim that corresponding to method claim 2. Therefore, claim is rejected for the same reason as claim 2 above.



Claims 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (U.S. Pub. 2013/0022218) hereinafter Miyazawa in view of Faaborg et al. (US Pat 9,798,512) hereinafter Faaborg.

Regarding claim 9, Miyazawa teaches all of the claim 1. Miyazawa does not teach expressly,
in conjunction with ceasing to present the second audio output, presenting the first audio output without the adjustment to the audio property other than volume of the first audio output
However, Faaborg teaches,
in conjunction with ceasing to present the second audio output, presenting the first audio output without the adjustment to the audio property other than volume of the first audio output (Faaborg; as user input an operation, revert the level of the respective volume associated with the type of audio to an original level of volume (user only perform the operation to revert the volume thus original volume adjusted without any changes to other properties) col 22 line 18-26)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Faaborg’s technique of revert the volume to the original volume before adjusted to modify volume control on audio signal in device as movement of the device of Miyazawa. The motivation for doing so would have an enable user to enable user to quickly adjust to the original setting of volume to improve user interface for adjusting various volume levels.


Regarding claim 12, Miyazawa teaches all of the claim 1. Miyazawa does not teach expressly,
wherein the input is received while a focus selector is over a graphical object, on the display, that corresponds to the second audio output
However, Faaborg teaches,
wherein the input is received while a focus selector is over a graphical object, on the display, that corresponds to the second audio output (Faaborg; or audio associated with one of the displayed song choices to be output, computing device 4 may need to receive a second indication of user input to select the respective song choice in the graphical user interface; col 10 line 8-13)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Faaborg’s technique of revert the volume to the original volume before adjusted to modify volume control on audio signal in device as movement of the device of Miyazawa. The motivation for doing so would have an enable user to enable user to quickly adjust to the original setting of volume to improve user interface for adjusting various volume levels.


Regarding claim 13, Miyazawa teaches all of the claim 1. Miyazawa does not teach expressly,
detecting an end of the input; and, 
in response to detecting the end of the input, causing the audio system to cease presenting the second audio output; and 
present the first audio output without adjustment to the audio property other than volume of the first audio output
However, Faaborg teaches,
detecting an end of the input (Faaborg; as user input an operation (end of the user input); col 22 line 18-19); and, 
in response to detecting the end of the input, causing the audio system to cease presenting the second audio output (Faaborg; as user revert the audio operation (equating as audio operation cease); col 22 lines 18-20); and 
present the first audio output without adjustment to the audio property other than volume of the first audio output (Faaborg; as user input an operation, revert the level of the respective volume associated with the type of audio to an original level of volume (user only perform the operation to revert the volume thus original volume adjusted without any changes to other properties) col 22 line 18-26)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Faaborg’s technique of revert the volume to the original volume before adjusted to modify volume control on audio signal in device as movement of the device of Miyazawa. The motivation for doing so would have an enable user to enable user to quickly adjust to the original setting of volume to improve user interface for adjusting various volume levels.



Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (U.S. Pub. 2013/0022218) hereinafter Miyazawa in view of Bernstein et al. (US Pub. 2015/0062052) hereinafter Bernstein.

Regarding claim 11, Miyazawa teaches all of the claim 10. Miyazawa does not teach expressly,
wherein the magnitude of the input is a characteristic intensity of a contact in the input, a length of time of a contact in the input, or a distance travelled by a contact in the input
However, Bernstein teaches,
wherein the magnitude of the input is a characteristic intensity of a contact in the input, a length of time of a contact in the input, or a distance travelled by a contact in the input (Bernstein; detecting intensity of a respective contact of the gesture and displaying the first display state and second display state if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state; otherwise, the device redisplays the first display state; abstract)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Bernstein’s technique of changes the first and second display state based on the intensity of the contact gesture to modify volume control on audio signal in device as movement of the device of Miyazawa. The motivation for doing so would have an enable user to enable user to quickly switching the display state based on the intensity of contact to increasing the effectiveness, efficiency, and user satisfaction with such devices.

Regarding claim 16, Miyazawa teaches all of the claim 1. Miyazawa further teaches,
detecting an end of the input (Miyazawa; user hold the terminal and move it left or right; paragraph 78); and, 
cease presenting the first audio output and continue presenting the second audio output (Miyazawa; user hold the terminal and move it left or right and position of the song source change and second song continue (first audio song to second song); paragraph 78)
Miyazawa does not teach expressly,
in response to detecting the end of the input: in accordance with a determination that a magnitude of the input satisfied a predetermined threshold, causing the audio system to: 
in accordance with a determination that the magnitude of the input did not satisfy the predetermined threshold, causing the audio system to cease presenting the second audio output and present the first audio output without adjustment to the audio property other than volume of the first audio output.
However, Bernstein teaches,
in response to detecting the end of the input: in accordance with a determination that a magnitude of the input satisfied a predetermined threshold (Bernstein; detecting intensity of a respective contact of the gesture and displaying the first display state and second display state if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state; otherwise, the device redisplays the first display state; abstract), causing the audio system to: 
in accordance with a determination that the magnitude of the input did not satisfy the predetermined threshold (Bernstein; detecting intensity of a respective contact of the gesture and displaying the first display state and second display state if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state; otherwise, the device redisplays the first display state; abstract), causing the audio system to cease presenting the second audio output and present the first audio output without adjustment to the audio property other than volume of the first audio output (Bernstein; is intensity does not reach predefined state then device display the first display state; abstract). 
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Bernstein’s technique of changes the first and second display state based on the intensity of the contact gesture to modify volume control on audio signal in device as movement of the device of Miyazawa. The motivation for doing so would have an enable user to enable user to quickly switching the display state based on the intensity of contact to increasing the effectiveness, efficiency, and user satisfaction with such devices.

Regarding claim 17, Miyazawa teaches all of the claim 1. Miyazawa does not teach expressly,
wherein the audio property other than volume of the first audio output is dynamically adjusted as a magnitude of the input changes, prior to presentation of the second audio output, until the magnitude of the input satisfies a first predetermined threshold (Bernstein; detecting intensity of a respective contact of the gesture and displaying the first display state and second display state if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state; otherwise, the device redisplays the first display state; abstract)

Regarding claim 18, Miyazawa teaches all of the claim 17. Miyazawa does not teach expressly,
detecting that the magnitude of the input satisfies a second predetermined threshold, greater than the first predetermined threshold (Bernstein; detecting intensity of a respective contact of the gesture and displaying the first display state and second display state if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state; otherwise, the device redisplays the first display state; abstract); and, 
in response to detecting that the magnitude of the input satisfies the second predetermined threshold, causing the audio system to cease presenting the first audio output (Bernstein; if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state (predefined intensity configured and user perform gesture with contact on touch-sensitive surface to obtain desired result as cease first display state and present second display state); abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Brown et al. (US 2017/0068511 A1) teaches sound output includes ceasing to display the first user interface object and provide second user interface object  ([0308]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143